J-A09010-15

                                  2015 Pa. Super. 240

IN RE: ESTATE OF MARIO SACCHETTI,                 IN THE SUPERIOR COURT OF
DECEASED                                                PENNSYLVANIA

                            Appellee

                       v.

APPEAL OF: LINDA SACCHETTI,

                                                      No. 3443 EDA 2013


                  Appeal from the Order November 27, 2013
             In the Court of Common Pleas of Philadelphia County
             Orphans' Court at No(s): O.C. NO.: 1122 DE OF 2011


BEFORE: BOWES, DONOHUE, AND STABILE, JJ.

OPINION BY BOWES, J.:                            FILED NOVEMBER 20, 2015

       This declaratory judgment action was instituted in the orphans’ court

division by Appellee Charles Sacchetti (“Charles”), in his capacity as

executor of the Estate of Mario Sacchetti (“Mario”), deceased.     The court

ordered Appellant, Kai Mui Yau a/k/a Linda Sacchetti (“Ms. Yau”),1 to return

to the estate certain assets that she transferred to herself and assets that



____________________________________________


1
   We refer to Appellant as Ms. Yau because Kai Mui Yau is the name that
Appellant used in all legal documents of record herein, including a prenuptial
agreement, two checking accounts she held in joint names with Mario,
checks she made payable to herself and endorsed using that name, and all
deeds to real estate that she owns in this country, including the deed
invalidated in the present action. Kai Mui Yau was also the name that
Appellant used to obtain a marriage license in Pennsylvania and to initiate a
legal action that she filed in Pennsylvania.
J-A09010-15



were transferred to her by Mario. It also declared two specific bequests to

Ms. Yau in Mario’s will to be void. We affirm.

      This action was instituted by a petition filed by Charles in the orphans’

court division of the Court of Common Pleas of Philadelphia County. In that

petition, Charles asked for issuance of a citation to Ms. Yau to show cause

why she should not be required to give him access to the final residence of

Mario in order to administer personal property belonging to the estate.

Charles averred the following.      Mario, a resident of 2827 Bittern Place,

Philadelphia, died testate on June 2, 2011. On June 22, 2011, Mario’s will

was probated and letters testamentary were granted to Charles, his nephew.

The dispositive provision of Mario’s last will and testament states, “I give,

devise, and bequeath the following assets: Real Estate and $25,000 in cash,

to my wife Linda Sacchetti, who has agreed to our Prenuptial Agreement,

should she survive me for thirty days. The remainder of my Estate, I devise

and Bequeath to my nephew, Charles Sacchetti[.]”              Petition of the

Executor of the Estate of Mario Sacchetti for a Decree giving him access to

Inspect, Inventory and Take Custody of Estate Personal Property, 8/8/11, at

Exhibit B (Last Will and Testament of Mario Sacchetti, 12/9/08) at 1

(emphases in original).     Charles’ wife and children were the alternative

residual beneficiaries under Mario’s will.

      In the August 8, 2011 petition, Charles averred that Ms. Yau had

prevented him from accessing any of decedent’s personal property located in

                                      -2-
J-A09010-15



the home.   Specifically, he claimed the “alleged widow of Mario Sacchetti,

Linda Sacchetti aka Kai Mui Yau” had changed the locks on the residence

and, despite arrangements made through counsel, refused to allow Charles

into the house.

      Based upon the averments in this petition, the orphans’ court issued a

citation to Ms. Yau to show cause why Charles should not be permitted into

2827 Bittern Place in order to initiate administration of personal property

located therein. Personal service of the citation was effectuated on Ms. Yau

on October 13, 2011, at 429 Ritner Street, Philadelphia.

      On November 1, 2011, Charles filed a second petition in this action,

asking that the marriage between Mario and Ms. Yau be declared invalid and

that the specific bequests to Ms. Yau in the will be determined null and void.

That petition was amended on November 14, 2011.             Therein, Charles

requested that any bequests to Ms. Yau be invalidated and that certain inter

vivos transfers made to Ms. Yau be declared void. The allegations were as

follows. On December 6, 2008, Mario purportedly entered into a marriage

with Ms. Yau. Three days later, on December 9, 2008, Mario executed the

aforementioned last will and testament set forth.    When he executed that

will, Mario did so based on the “assumption and belief that Linda Sacchetti

aka Kai Mui Yau was his legal spouse.” Petition of the Executor of the Estate

of Mario Sacchetti for a Decree Declaring the Purported Marriage of

Decedent and Linda Sacchetti aka Kai Mui Yau Null and Void and that the

                                    -3-
J-A09010-15



specific Bequests to Linda Sacchetti be Determined Null and Void, 11/14/11,

at ¶ 7.    Charles’ petition outlined that the marriage was void ab initio

because, on December 6, 2008, Ms. Yau was legally married to another

man.

       On December 17, 2010, two years after she allegedly married Mario,

Ms. Yau “filed for divorce in the Cameron County Court of Common Pleas of

Pennsylvania seeking to be divorced from one Chan Cheung Kai.” Id. at ¶ 3.

On February 16, 2011, the Court of Common Pleas of Cameron County

issued a divorce decree declaring that Ms. Yau and Chan Cheung Kai were

divorced. Id. at Exhibit D.

       Two months later, on April 5, 2011, the decedent, Mario Sacchetti

“filed a complaint in annulment against the said Kai Mui Yau aka Linda

Sacchetti in the Philadelphia County Court of Common Pleas Family

Division.” Id. at ¶ 5. The annulment was requested due to the fact that the

December 6, 2008 marriage between Mario and Ms. Yau was invalid since, at

that time, Ms. Yau was legally married to another man.    Id. at Exhibit E.

Mario died less than two months later.

       Mario had previously deeded to Ms. Yau the real estate mentioned in

the will, which was located at 2827 Bittern Avenue.   One day after Mario

died, Ms. Yau negotiated two checks payable to herself; each check was in

the amount of $25,000. One was drawn on a joint account owned by Mario

and Charles and contained the signature Mario Sacchetti. The other check

                                    -4-
J-A09010-15



was drawn on a joint account that required both Mario’s and Ms. Yau’s

signatures.   Charles averred that Mario’s signature on both checks was

forged. Charles asked the court to order the real estate and money that Ms.

Yau received be returned to the estate for distribution to the residuary

beneficiaries under the will.

      In response, Ms. Yau filed a petition for citation to show cause why

Charles should not be removed as executor of Mario’s estate. Ms. Yau also

answered Charles’ November 14, 2011 petition as follows.            Prior to their

marriage, Mario and Ms. Yau entered a prenuptial agreement whereby she

was to receive the house on 2827 Bittern Avenue and $25,000 if Mario

predeceased her. Ms. Yau claimed that she was never legally married to Mr.

Kai   in   Hong   Kong.    She   reported   that   they   resided    together   for

“approximately fifteen (15) years and [she] held him out to be her

husband.” Linda Sacchetti’s Answer and New Matter to the November 14,

2011 Amended Petition of the Executor, 12/5/11, at ¶ 13.            They also had

children together.   Ms. Yau conceded that, when she entered the United

States in 2002, she reported her marital status on her visa application as

married. Id. at 3.

      Ms. Yau’s response also related the following. After Ms. Yau married

Mario, Mario applied for a green card for Ms. Yau since the federal

government permits permanent residence in the United States for aliens

married to United States citizens. Ms. Yau would have qualified for a green

                                     -5-
J-A09010-15



card if she was legally married to Mario. The United States Citizenship and

Immigration Services denied her a green card on the ground that the

marriage between Mario and Ms. Yau was invalid since Ms. Yau already was

married to Chan Cheung Kai. Ms. Yau denied that she was married to Chan

Cheung Kai and claimed that the divorce lawsuit instituted against him was a

mere     formality   instituted   so   that   she   could   obtain   a   green   card.

Alternatively, Ms. Yau averred that, even if she was married to Mr. Kai when

she married Mario, her marriage to Mario became valid under 23 Pa.C.S. §

1702(a), set forth infra, following her February 16, 2011 divorce from Mr.

Kai.

       Charles thereafter filed a series of petitions against Ms. Yau.            His

petitions requested the orphans’ court to: 1) set aside the deed whereby

Mario transferred 2827 Bittern Avenue into the joint names of Ms. Yau and

Mario; 2) void the prenuptial agreement and a transfer of title to a bank

account at Prudential Savings Bank from Mario’s sole name into the joint

names of Ms. Yau and Mario; 3) order Ms. Yau to return to the estate nearly

$27,000 that she stole from a bank account held in the joint names of Mario

and Charles using forged checks; and 4) order Ms. Yau to return to the

estate $10,000 in coins that were located in Mario’s home at the time of his

death.




                                         -6-
J-A09010-15



       This action proceeded to a hearing on November 26, 2012.               An

interpreter was present for Ms. Yau.             N.T. Hearing, 11/26/12, at 4-5.2

Charles testified as follows.       Mario was his uncle and “more of a second

father” to him.      Id. at 8.     Mario was born on March 4, 1925, and was

married to Rita Sacchetti for twenty years, until her death.          He had no

children. After Rita died in 1982, Charles saw Mario at least once a week

and spoke to him on the telephone three to four times a week. After 1982,

Mario did not date any women and typically passed his time playing poker

and creating a coin collection, which occupied one of the bedrooms in the

house at 2827 Bittern Avenue.            Charles, who has a bachelor’s degree in

accounting and business administration, took care of Mario’s finances, took

him to see his cardiologist, coordinated his medicines, and picked up

incidental items for him.

       In 2008, at age eighty-three, Mario’s health began to decline. Mario

introduced Ms. Yau to Charles about six months before their December 6,

2008 marriage ceremony. After they were introduced, Ms. Yau and Charles

carried on regular conversations in English, and she “seemed to have no

trouble understanding” Charles. Id. at 16. Mario told Charles that he liked

Ms. Yau and had decided to marry her. Mario told Charles that the marital

____________________________________________


2
  At no point in the proceeding did Ms. Yau indicate that she was unable to
understand the interpreter.



                                           -7-
J-A09010-15



arrangement was as follows. Mario was to “help [Ms. Yau] . . . become a

citizen,” and would give her $25,000 and his 2827 Bittern Avenue home

when he died. Id. at 14. In return, Mario “expected to have someone as a

companion, . . . and he also expected her to take care of him, watch out for

him, clean and cook.” Id. at 14-15. Mario explained that there could be no

sexual activity on his part. At the time, Mario was in his eighties, and he

also suffered from congestive heart failure and diabetes. Mario nevertheless

wanted the ceremony to be held in a Catholic church. Charles contacted his

priest, who refused to perform the marriage ceremony since “it was really

more of a business arrangement and not a marriage[.]” Id. at 16.

        Charles recommended that a prenuptial agreement be entered. There

was a delay in obtaining a prenuptial agreement because Ms. Yau did not

want to reveal the extent of her assets.3        After the prenuptial agreement

____________________________________________


3
    Those assets included:

        Bank CDs Approximate Value                 $20,000
        Checking Account Approximate Value         $500
        Savings Account Approximate Value          $2,500

        Real Properties in Philadelphia County, PA

        429 Ritner St. Approximate Value           $150,000
        730 Hoffman St. Approximate Value          $70,000
        616 Fernon St. Approximate Value           $110,000
                                                   (50% ownership only)
        1941 S. 6th St. Approximate Value          $135,000
                                                   (50% ownership only)
(Footnote Continued Next Page)


                                           -8-
J-A09010-15



was signed, the parties obtained a marriage license; therein, Ms. Yau

claimed that she had not been previously married. Trial Exhibit 1.

      Ms. Yau and Mario purported to enter into a marriage on December 8,

2008; the guests included Charles, his wife, his aunt Olga, his cousin

Vincent, and Ms. Yau’s daughter.           After that event, Charles communicated

with Mario with the same frequency; Charles visited weekly and called often.

Charles testified that Ms. Yau never moved to 2827 Bittern Avenue.           She

performed the housekeeping for a short period, but ceased performing that

function soon after the marriage. N.T. Hearing, 11/26/12, at 20-21. In fact,

shortly after the marriage ceremony, Ms. Yau was rarely present when

                       _______________________
(Footnote Continued)

      807 Snyder Ave. Approximate Value              $120,000
                                                     (50% ownership only)

      Real Properties in Hong Kong,
      People's Republic of China

      2 Flats in Kowloon Approximate Value           $800,000
                                                     (50% ownership only)

      Bank CDs in Hong Kong,
      Approximate Value                              $60,000
                                                     (50% ownership only

      LIABILITIES
      None

      INCOME
      None (rental income only)

Trial Exhibit 3.



                                            -9-
J-A09010-15



Charles visited. Id. at 24. Since Ms. Yau did not take Mario to his doctor

appointments, Charles continued to fulfill that function.

        Mario discovered that his marriage was invalid two years later after

Charles took Mario to obtain a green card for Ms. Yau. Charles introduced

into evidence the December 17, 2010 divorce complaint filed by Ms. Yau as

well as other documents indicating that Ms. Yau was married to Chan

Cheung Kai when she attempted to marry Mario.               Specifically, Ms. Yau

purchased 1941 S. 6th Street, Philadelphia on March 9, 2006. The grantees

in the deed were “Kai Mui Yau and Chan Cheung Kai.” Petition for Rule to

Show Cause Why Prenuptial Agreement, Deed and Joint Bank Accounts

Should Not Be Set Aside at Exhibit C; Trial Exhibit 22.        Charles presented

evidence that Chan Cheung Kai received mail at that residence through a

postal form that indicated that Mr. Kai wanted his mail held for a period of

time.    In a mortgage note and in a release of mortgage for one of her

properties, Ms. Yau was listed as “Kai Mui Yau, a married woman.”           Trial

Exhibits 19, 20.

        Toward the end of 2010, Mario’s cardiologist told Charles not to leave

Mario alone.    Charles conveyed this warning to Ms. Yau, who ignored the

request to stay with Mario. Charles arranged for Mario to obtain a device

that alerted an ambulance if a health issue arose.

        In February 2011, Mario’s health began to decline rapidly, and it

became evident that he would soon die. On February 16, 2011, the Court of

                                     - 10 -
J-A09010-15



Common Pleas of Cameron County issued a divorce decree declaring that

Ms. Yau and Chan Cheung Kai were divorced.             After Ms. Yau obtained a

divorce from Mr. Kai, Mario made no attempt to reaffirm the marriage. N.T.

Hearing, 11/26/12, at 37. Instead, he filed for annulment. Trial Exhibit 25.

        After February 16, 2011, Ms. Yau did not perform any housework and

rarely visited.4    She did not care for or provide companionship for Mario.

Charles reported that, occasionally, Ms. Yau would make meals for Mario,

but the majority of the time Charles and his family made sure that Mario had

food.    They had a small family celebration for his eighty-sixth birthday on

March 4, 2011. Ms. Yau was invited, but did not attend.

        After Mario died on June 2, 2011, Ms. Yau changed the locks on the

house so that Charles was prevented from entering it to obtain estate

property. Ms. Yau also took Mario’s car, which was solely in his name and

was purchased prior to the purported marriage. The car was found in front

of a property owned by Ms. Yau.                Charles never recovered the coin

collection, which Mario had assembled prior to his December 2008 marriage

to Ms. Yau.



____________________________________________


4
  Charles’ representations that Ms. Yau was seldom present at Mario’s home
and did not care or clean for him were supported by testimony from Mario’s
sister Olga and Charles’ wife. They also confirmed Charles’ report that Ms.
Yau infrequently cooked for Mario.



                                          - 11 -
J-A09010-15



      Charles also established the following. Mario and Charles had a joint

banking account at Prudential Savings Bank (number 0014512405).           The

account was not titled in Ms. Yau’s name. On March 7, 2011, a check made

payable to cash in the amount of $1,338.25 was negotiated by Kai Mui Yau.

Mario’s name was signed to this check. On June 3, 2011, the day after Mario

died, Ms. Yau negotiated a check made payable to herself in the amount of

$25,000 from that joint account.         Mario’s signature appeared on the

signature line.

      At the hearing, Charles presented J. Wright Leonard, a forensic

document/handwriting examiner who was board certified by the federal,

state, and local courts.    Ms. Leonard opined that Mario’s signature was

forged on the $25,000 and $1,333.25 checks issued on the account in the

names of Mario and Charles and negotiated by Ms. Yau.

      In addition to the bank account owned by Mario and Charles, Mario

had   another     bank   account   at   Prudential   Savings   Bank   (number

0012101713). That account originally was in Mario’s name alone, but, after

the marriage ceremony with Ms. Yau, he placed her name on the account.

The terms of the account required both Ms. Yau and Mario to execute a

check in order for it to be negotiable. On June 3, 2011, Ms. Yau negotiated

a $25,000 check payable to herself on that account. Kai Mui Yau and Mario

both allegedly signed that check.        Ms. Leonard reported that Mario’s

signature on that check was forged.

                                    - 12 -
J-A09010-15



      In her defense, Ms. Yau denied that she was married to Chan Cheung

Kai, whom she maintained was her boyfriend. However, at one point in the

proceeding, she called Chan Cheung Kai her “husband in Hong Kong.” Id. at

133. Ms. Yau also admitted that she and Mr. Kai had four children together

and that he was the co-owner of two apartments that she owned in Hong

Kong. The agreement of sale for one of the flats indicated that the buyers

were Chan Cheung Kai and Kai Mui Yau, and immediately after her name

were the words “married woman.”       Id. at 160.   Finally, on her 2002 visa

application to enter the United States, Ms. Yau reported her marital status as

married.   Ms. Yau claimed that the divorce litigation against Mr. Kai was

pursued merely to obtain a green card, and that Mario asked for an

annulment not to void the marriage but to reaffirm it.

      Ms. Yau testified under oath that, with the exception of when she was

injured in a car accident, “every day I was with Mario at home.”         N.T.

Hearing, 11/26/12, at 142. She represented that she and her daughter did

everything for Mario when he was sick and that she slept in his bed and had

a sexual relationship with him. Id. at 135-136.

      Following this evidence, the orphans’ court issued a series of decrees

on June 28, 2013. It considered the testimony offered at the hearing and

stated: “[A]s finder of fact I found the testimony of Charles Sacchetti,

Decedent’s Nephew . . . to be credible, clear and convincing. On the other

hand, I found the testimony of Ms. [Yau] to be wholly incredible and

                                    - 13 -
J-A09010-15



unconvincing.” Orphans’ Court Opinion, 5/22/14, at (unnumbered page) 6.

The orphans’ court also specifically credited the testimony of Ms. Leonard

and concluded that Mario’s signature on the three checks negotiated by Ms.

Yau were forged.

     The orphans’ court ruled that the following were null and void: 1) the

marriage between Appellant and Ms. Yau on December 6, 2008; 2) the

prenuptial agreement entered between Mario and Linda Sacchetti a/k/a Kai

Mui Yau; 3) all gifts, devises and bequests made to Linda Sacchetti a/k/a Kai

Mui Yau in Mario’s will; 4) all gifts, devises and bequests made to Linda

Sacchetti a/k/a Kai Mui Yau by Mario; 5) the deed dated February 27, 2009

transferring 2827 Bittern Place from Mario to the joint names of Mario and

Linda Sacchetti a/k/a Kai Mui Yau; and 6) the bank document transferring

Prudential Bank Account 0012101713 from Mario’s name into the names of

Mario and Linda Sacchetti a/k/a Kai Mui Yau. The real property, gifts, and

bank account transferred to Ms. Yau were ordered returned to the estate.

Ms. Yau filed exceptions to all the June 28, 2013 decrees. On November 25,

2013, the orphans’ court dismissed the exceptions, and this appeal followed.

On appeal, Ms. Yau avers:

           1. Even if Decedent and Appellant were not lawfully
           married, were:

                   (a) Decedent’s inter vivos conveyance of
                   realty, (b) his testamentary bequests of land
                   and cash, and (c) their joint bank accounts
                   nevertheless effective and valid?

                                   - 14 -
J-A09010-15




            2. Did the trial court erroneously declare the marriage
            between Decedent and Appellant to be invalid: (a) because
            Appellant and the father of her children never celebrated a
            marriage in Hong Kong or elsewhere?

                  (b) because the lower court failed to balance
                  various presumptions in the interests of
                  justice?

                  (c) because the allegedly invalid marriage
                  subsequently became valid when Appellant
                  obtained a divorce from the father of her
                  children?

            3. Did the trial court err by permitting the hearing to
            proceed after the interpreter announced that she could not
            understand Appellant because they spoke different
            dialects?

Ms. Yau’s brief at 5.

      Before addressing the above claims, we must set forth the applicable

standard of review herein.

          Our standard of review of an orphans' court's decision is
      deferential. In re Estate of Strahsmeier, 54 A.3d 359, 362
      (Pa.Super. 2012). When reviewing an orphans' court decree,
      this Court must determine whether the record is free from legal
      error and whether the orphans' court's findings are supported by
      the record. Id. at 362–363. Because the orphans' court sits as
      the finder of fact, it determines the credibility of the witnesses
      and, on review, this Court will not reverse its credibility
      determinations absent an abuse of discretion. Id. at 363.
      However, this Court is not bound to give the same deference to
      the orphans' court conclusions of law. Id. Where the rules of
      law on which the orphans' court relied are palpably wrong or
      clearly inapplicable, we will reverse the court's decree. Id.
      Moreover, we point out that an abuse of discretion is not merely
      an error of judgment. However, if in reaching a conclusion, the
      court overrides or misapplies the law, or the judgment exercised
      is shown by the record to be manifestly unreasonable or the

                                    - 15 -
J-A09010-15



      product of partiality, prejudice, bias, or ill will, discretion has
      been abused. Id.

In re Estate of Zeevering, 78 A.3d 1106, 1108 (Pa.Super. 2013).

      We first address Ms. Yau’s final allegation, which is that the “lower

court erroneously permitted the hearing to proceed after the interpreter

announced that she could not understand Appellant because they spoke

different dialects.” Appellant’s brief at 42. We examine this position initially

since, if meritorious, it would require a remand for another hearing.

      The record belies Ms. Yau’s representation that the interpreter and Ms.

Yau spoke different dialects. After the qualifications of the interpreter were

outlined, the proceedings began.     At no point did Ms. Yau protest to the

orphans’ court that she could not understand the interpreter.      Conversely,

the interpreter never said that he did not understand Ms. Yau’s dialect of

Chinese.

      When Ms. Yau, who was pro se at the hearing, began her cross-

examination, problems arose because Ms. Yau was not conducting proper

impeachment.     Instead, she would call a witness a liar, argue with the

witness, or start to testify as to her version of events. The court continued

to interrupt Ms. Yau and instruct her that she had to ask questions and that

she would have an opportunity to present her testimony later in the

proceeding.    These interruptions became admonishments since Ms. Yau

continued to engage in prohibited argument and accusations. At one point,



                                     - 16 -
J-A09010-15



Ms. Yau, without explaining this astonishing assertion, told the orphans’

court that she was not able to ask questions, even though she appeared to

be quite adept at being argumentative.             The translator, during the

exchanges between Ms. Yau and the orphans’ court, had difficulty keeping

up with the conversation, not understanding Ms. Yau’s dialect.       He thus

asked Ms. Yau to speak more slowly on a couple of occasions and was able

to translate once she did so. Id. at 135, 137.

     It is not until Ms. Yau’s daughter, Nga Ting Chan, began to testify that

the interpreter stated, “She is speaking in another language[.]       I don’t

understand the dialect in Chinese.”     Id. at 118.    This statement related

solely to Nga Ting Chan. At that point, Ms. Yau translated her daughter’s

testimony into English. Id. at 119-126.

     In addition, Charles testified that Ms. Yau had a firm grasp of the

English language and had taken English lessons.           This testimony was

reinforced by the orphans’ court’s observations.      Orphans’ Court Opinion,

5/22/14, at (unnumbered page) 6 (“I observed [Ms. Yau] speaking English

just fine without an interpreter.   Ms. [Yau’s] difficulties with the language

seemed to come and go as she needed them.”). Ms. Yau earned her living

by managing her rental properties, and thus, she had the ability to engage

in financial dealings here in the United States.    Given those facts and Ms.

Yau’s translation of her daughter’s testimony, we concur with the orphans’

court assessment that Ms. Yau did not need an interpreter in the first

                                    - 17 -
J-A09010-15



instance.    We therefore conclude that Ms. Yau is not entitled to a new

hearing due to the interpreter’s purported inability to speak her dialect of

Chinese.

       We next address Ms. Yau’s position that she was legally married to

Mario. We do so since, if Ms. Yau and Mario’s marriage was valid for any

reason, we need not address whether the orphans’ court properly revoked

the gifts and bequests that Mario made to Ms. Yau.5 In this respect, Ms. Yau

first claims that she was never married in Hong Kong to Chan Cheung Kai.

       We conclude that the orphans’ court finding that Ms. Yau was married

to Chan Cheung Kai was amply supported by the record and, thus, we

cannot reverse that determination.             On December 17, 2010, Kai Mui Yau

filed a complaint in divorce against Chan Cheung Kai, who was then residing

in Hong Kong. Petition of the Executor of the Estate of Mario Sacchetti for a

Decree Declaring the Purported Marriage of Decedent and Linda Sacchetti

aka Kai Mui Yau Null and Void and that the specific Bequests to Linda

Sacchetti be Determined Null and Void, 11/14/11, at Exhibit C ¶¶ 1, 2; Trial

Exhibit 4.    The divorce complaint stated that Ms. Yau and Mr. Kai were
____________________________________________


5
  We note that this appeal pertains solely to the joint account created by
Mario in his and Ms. Yau’s joint names and the transfer of 2827 Bittern
Avenue into the joint names of Mario and Ms. Yau. Ms. Yau levels no
challenge to the court’s finding that she must return the coin collection and
the money that she stole from the joint account that was owned by Mario
and Charles.




                                          - 18 -
J-A09010-15



“married on June 15, 1971 in Hong Kong.” Id. Ms. Yau personally verified

that the contents of the complaint were true and correct and that the

statements were made subject to penalties of 18 Pa.C.S. § 4904, which

pertains to unsworn falsification to authorities.

      We observe that factual statements by a “party in pleadings . . . made

for that party's benefit, are termed judicial admissions and are binding on

the party.” Cogley v. Duncan, 32 A.3d 1288, 1292 (Pa.Super. 2011).

Judicial admissions are automatically considered “true and cannot be

contradicted by the admitting party.”          Id.   Judicial admissions are

“conclusive in the cause of action in which they are made—and any appeals

thereof—and the opposing party need not offer further evidence to prove the

fact admitted.” Id. In the present case, the facts set forth in the divorce

complaint may not be considered as binding, since this action is different

from the divorce lawsuit. Nevertheless, Ms. Yau swore to the veracity of the

averments in the divorce proceedings upon penalty of criminal sanctions.

She gave a precise date for her marriage to Mr. Kai.      The orphans’ court

thus was entitled to give great weight to the representations that Ms. Yau

made in the divorce case.

      Additionally, Ms. Yau’s verified factual assertions in her divorce

complaint filed against Mr. Kai were confirmed by other proof. For example,

Ms. Yau called Mr. Kai her husband at the evidentiary hearing and admitted

that, after she and Mario were refused a marriage license in 2007, she

                                     - 19 -
J-A09010-15



attempted to obtain copies of her marriage license and divorce certificate

with respect to Mr. Kai. In addition, Ms. Yau applied for a visa in 2002 and

stated in that application that she was married.      A deed and mortgage

documents prepared prior to 2008 reported that Ms. Yau was a married

woman. Finally, Ms. Yau admitted that the agreement of sale of one of her

apartments in Hong Kong listed as buyers Chan Cheung Kai and Kai Mui Yau

and that she was characterized therein as a married woman. The orphans’

court was not required to accept Ms. Yau’s testimony to the contrary.

      On appeal, Ms. Yau relies upon a document that she attached to her

answers to Charles’ various petitions.   It was a copy, not an original, of a

document purporting to be from the Deputy Registrar of Marriages for Hong

Kong. It indicated that there was no record of a marriage for Ms. Yau from

1945 to 2010 in Hong Kong. Contrary to Ms. Yau’s position in her brief, this

document was never introduced into evidence at the evidentiary hearing.

Appellant’s brief at 30 n. 9 (citing N.T.Hearing, 11/26/12, at 139-40).

      Instead, the record establishes that, at pages 139-40 of the transcript,

Ms. Yau proffered a document containing three pages. The first page was a

copy of the marriage ordinance enacted in Hong Kong, and the “next two

pages are two pages from a larger document that was marked as an exhibit

but the exhibit sticker has been pulled off and it purports to be a legal

analysis of whether [Ms. Yau] entered a common law marriage when she

cohabitated with her then boyfriend from 1975 to 1990 in Hong Kong.” N.T.

                                    - 20 -
J-A09010-15



Hearing, 11/26/12, at 139.       However, the document from the Deputy

Registrar of Marriages of Hong Kong was never introduced into evidence.

The document contained in the record and attached to Ms. Yau’s answers is

a black and white copy.         We decline to give any weight to the

unauthenticated document that was never admitted at the evidentiary

hearing herein.

      Ms. Yau’s second position about the validity of her marriage is that,

“Even if Ms. Yau and Chan were legally married, the lower court was

required to balance various presumptions in the interests of justice.”

Appellant’s brief at 32. This position was never raised before the orphans’

court and was not addressed by it. In responses to Charles’ petitions, during

the orphans’ court hearing and in her exceptions, Ms. Yau’s position was

two-fold: 1) she never was married to Chan Cheung Kai; and 2) if she was

married to Chan Cheung Kai, her marriage to Mario became valid after she

divorced Chan Cheung Kai.      Hence, this contention is waived.   Pa.R.A.P.

302(a).

      Ms. Yau’s third attempt to validate her marriage to Mario is premised

on the following argument.    Even if she had been legally married to Chan

Cheung Kai when she married Mario, her marriage to Mario became valid as

of February 16, 2011, the date she obtained a divorce from Chan Cheung

Kai. In this connection, Ms. Yau relies upon this statute:




                                    - 21 -
J-A09010-15



     (a)   General rule.--If a married person, during the lifetime of
           the other person with whom the marriage is in force,
           enters into a subsequent marriage pursuant to the
           requirements of this part and the parties to the marriage
           live together thereafter as husband and wife, and the
           subsequent marriage was entered into by one or both of
           the parties in good faith in the full belief that the former
           spouse was dead or that the former marriage has been
           annulled or terminated by a divorce, or without knowledge
           of the former marriage, they shall, after the impediment to
           their marriage has been removed by the death of the other
           party to the former marriage or by annulment or divorce, if
           they continue to live together as husband and wife in good
           faith on the part of one of them, be held to have been
           legally married from and immediately after the date of
           death or the date of the decree of annulment or divorce.

23 Pa.C.S. § 1702(a).

     This provision was interpreted in Covington v. Covington, 617 A.2d
1318 (Pa.Super. 1992), where the parties married based upon the belief that

they were both legally divorced from their prior spouses. Husband’s divorce

decree from his first wife, however, was not actually entered until thirteen

days after the Covingtons’ May 29, 1971 marriage ceremony. Except for a

brief separation in 1978, “the parties lived together as husband and wife”

from May 29, 1971, until September 15, 1989, when Mrs. Covington filed a

divorce action against Mr. Covington. Id. at 1319.

     Mr. Covington requested and was awarded alimony pendente lite,

which Mrs. Covington refused to pay.    She maintained that their marriage

was void since it was entered before Mr. Covington was actually divorced.

He invoked 23 Pa.C.S. § 1702(a), and we affirmed the trial court’s



                                   - 22 -
J-A09010-15



application of that section. We noted that Ms. Covington acknowledged that

she had lived with Mr. Covington as husband and wife for years after he

obtained the divorce decree from his previous wife.         We rejected Ms.

Covington’s assertion that she had to know about the impediment to her

marriage and assent to the continued validity of the marriage once the

impediment was removed. Thus, the fact that the Covingtons continued to

live together as husband and wife after his divorce was granted was

sufficient to satisfy § 1702(a).

      In order to properly fall within the express statutory language of §

1702(a), Ms. Yau had to prove that she “lived together as husband and wife”

with Mario after she obtained her divorce from Mr. Kai on February 16,

2011. The orphans’ court rejected the application of § 1702(a), concluding

that Ms. Yau did not live together with Mario as husband and wife after Ms.

Yau’s divorce.    It premised this ruling first on the fact that Mario filed

annulment papers within two months of the divorce decree. The orphans’

court viewed this fact as compelling evidence that Mario did not live together

with Ms. Yau as husband and wife. Alternatively, the orphans’ court refused

to view the arrangement at issue herein as one that could be considered as

“living together as husband and wife” within the meaning of the statute.

      We hold that the orphans’ court’s finding that the statute was not

satisfied herein is amply supported by the record. We first observe that the

orphans’ court specifically credited Charles’ testimony in total and rejected

                                    - 23 -
J-A09010-15



as utterly incredible everything that Ms. Yau said at the hearing. We must

accept this credibility determination unless it constituted an abuse of

discretion. Ms. Yau forged three checks. In the face of her own admissions

in a lawsuit and visa application as well as numerous legal documents

proving the contrary, Ms. Yau, under oath at the evidentiary hearing, denied

that she was married to Mr. Kai in Hong Kong. Thus, the orphans’ court did

not abuse its discretion in rejecting Ms. Yau’s assertions that she moved into

Bittern Avenue after the marriage and that she and Mario had a full conjugal

relationship.

      The court, instead, found that Charles’ testimony was an accurate

description of the events that occurred after February 16, 2011. In light of

that testimony, we cannot overturn the orphans’ court’s finding that Ms. Yau

and Mario did not “live together as husband and wife” at all.         Charles

testified unequivocally that Ms. Yau never moved to 2827 Bittern Avenue at

any point and instead continued to live at her own property. Charles was

asked, “At any time did you see [Ms. Yau] move into Bittern Place with a

moving truck and all her personal possessions?” N.T. Hearing, 11/26/12, at

20. Charles responded, “No.” Id.

      The language of the statute is clear and unequivocal. It provides that,

in order for a marriage that is invalid due to the existence of a prior

marriage by one party to become valid after the impediment is removed, the

parties must continue to “live together as husband and wife.” Simply put,

                                    - 24 -
J-A09010-15



Mario and Ms. Yau never lived together at all. We are aware that marital

relationships between people can have various iterations. Spouses can live

separately for years but remain married legally, and sex may or may not be

a component of a marital relationship.        However, we cannot ignore the

statutory language involved herein.    At the very least, Mario and Ms. Yau

were required to live together to satisfy § 1702(a)’s terms.

      In addition, even if we viewed the statute as permitting a marriage to

arise based upon how the parties envisioned their marriage would operate,

the evidence herein clearly established that this result did not occur in the

present case.     Charles’ testimony proved the following. The marriage was

to be a business arrangement.     Mario would obtain legal status for Ms. Yau

in the United States and would give Ms. Yau $25,000 and the 2827 Bittern

Avenue house after his death. In return, Mario “expected to have someone

as a companion.       He had been very lonely for many years.      So he was

looking for a companion and he also expected her to take care of him,

watch out for him, clean and cook.”          N.T. Hearing, 11/26/12, at 14-15

(emphases added).

      The evidence conclusively established that Mario fulfilled his end of the

bargain by transferring the home on Bittern Avenue into Ms. Yau’s name and

by giving her $25,000 in his will. Mario also attempted to obtain a green

card for Ms. Yau but was prevented from obtaining one due to Ms. Yau’s

prior marriage.    On the other hand, Ms. Yau failed to perform any of the

                                    - 25 -
J-A09010-15



obligations imposed upon her under the terms of the agreed-upon marriage

arrangement.     Charles testified that, after the marriage ceremony on

December 6, 2008, Ms. Yau performed housekeeping briefly and quickly

ceased that acitivity. Id. at 20-21. Shortly after the marriage ceremony,

Ms. Yau was rarely present when Charles visited, and she thus did not

provide Mario companionship or care. Id. at 24. Charles continued to take

Mario to his doctor appointments.

      Toward the end of 2010, Mario’s cardiologist told Charles not to leave

Mario alone.   Charles conveyed this warning to Ms. Yau, who ignored the

request to stay with Mario.    On February 16, 2011, the Court of Common

Pleas of Cameron County issued the divorce decree declaring that Ms. Yau

and Mr. Kai were divorced.     After that date, Ms. Yau did not perform any

housework and rarely visited. Charles reported that, occasionally, Ms. Yau

would make meals for Mario, but the majority of the time, Charles and his

family ensured that Mario had food.

      Mario fulfilled his portion of the marital arrangement, but Ms. Yau

utterly failed in her responsibility to provide care and companionship for him.

Thus, the parties did not even live together as husband and wife in

accordance with the agreement reached between them as to how the

marriage was to operate.      For all of the foregoing reasons, we affirm the

orphans’ court’s refusal to apply § 1702(a).




                                      - 26 -
J-A09010-15



     We now address Ms. Yau’s position that, even in the absence of a valid

marriage between her and Mario, the gifts of realty and the Prudential

Savings Bank account as well as the testamentary bequests were valid. She

first avers that the gift of 2827 Bittern Avenue to her should not be

overturned since the ownership of the real estate should be considered a

joint tenancy with right of survivorship. Ms. Yau maintains that, even if the

marriage was void, the conveyance of real estate to Mario and Ms. Yau as

tenants by the entireties operated to convey a joint estate with right of

survivorship. Ms. Yau relies upon case authority involving a transfer of real

estate to two unmarried people as joint tenants by the entireties. Since an

entireties estate cannot be held by unmarried persons, the law provides that

the appropriate form of tenancy in such circumstances is to be determined

by the intention of the parties, “the ultimate guide by which all deeds must

be interpreted.”   Riccelli v. Forcinito, 595 A.2d 1322, 1325 (Pa.Super.

1991)

     The first flaw with Ms. Yau’s attempt to invoke this principle is that she

presented no proof that Mario would have bestowed on her survivorship

rights to his property if he had known that she fraudulently induced him to

marry her and would not perform her marital obligations.        The evidence

clearly established that Mario did not know that Ms. Yau was married to Mr.

Kai when he married her. In addition, Ms. Yau fraudulently induced Mario

into believing that, in return for Bittern Avenue and $25,000, she would

                                   - 27 -
J-A09010-15



provide companionship and cook and clean for him during what was

intended to be a marriage of short duration, given Mario’s advanced age,

heart problems, and diabetes. As outlined above, Ms. Yau failed to perform

those functions for Mario.      Hence, Ms. Yau’s reliance upon this law is

misguided.

      The authority cited by Ms. Yau is inapposite for an additional reason.

The orphans’ court invalidated the entire transfer of 2827 Bittern Avenue to

Mario and Ms. Yau based upon application of a different principle.             In

concluding that the gift of Bittern Avenue was void, the orphans’ court relied

upon Restatement (First) of Restitution § 58 (Gifts Made in Reliance on a

Relation), which we applied in Lindh v. Surman, 702 A.2d 560 (Pa. Super.

1997), aff'd, 742 A.2d 643 (Pa. 1999).        Therein, we discussed case law

regarding conditional gifts as outlined in § 58, which provides,

      A person who has conferred a benefit upon another, manifesting
      that he does not expect compensation therefor, is not entitled to
      restitution merely because his expectation that an existing
      relation will continue or that a future relation will come into
      existence is not realized, unless the conferring of the benefit
      is conditioned thereon.

Restatement of Restitution, § 58 (emphasis added).

      The comments to that provision extrapolate:

      (b) Conditional gifts. The gift may be conditional upon the
      continuance or creation of a relation, and if conditional the donor
      is entitled to its return if the relation terminates or is not entered
      into. The condition may be stated in specific words or it may be
      inferred from the circumstances. Likewise, as in the case of



                                     - 28 -
J-A09010-15



     engagement and wedding gifts, justice may require the creation
     of a condition although the donor had no such condition in mind.

Restatement of Restitution, § 58 comment b.

     The orphans’ court found, and the evidence supports, that Mario

transferred Bittern Avenue to Ms. Yau based upon his belief that they were

actually married and that she would care, cook, clean, and provide

companionship for him. It observed, “These gifts [of Bittern Avenue and the

joint bank account at Prudential Savings Bank] were conditional because

they were conditioned on Decedent’s belief that he would be married to [Ms.

Yau] and she would then take care of him. Neither of these conditions were

satisfied.” Trial Court Opinion, 5/22/14, at (unnumbered page) 10.

     The evidence revealed that the Bittern Avenue house would be

transferred to Ms. Yau after they married and that the gift was in reliance

upon an arrangement whereby the parties were married and Ms. Yau cared

and provided companionship for Mario. The marriage was invalid, and Ms.

Yau did not take care of or provide companionship to Mario. Since the gift

was made in reliance upon conditions that decidedly did not occur, the

orphans’ court properly applied the law of conditional gifts and voided the

transfer of 2827 Bittern Avenue to Ms. Yau.

     The orphans’ court decision is supported by the reasoning in Semenza

v. Alfano, 279 A.2d 29 (Pa. 1971), where Semenza bought property and

placed it in his and Alfano’s name because Alfano promised to marry him if



                                   - 29 -
J-A09010-15



he bought her a home.        After Alfano refused to marry Semenza, he

successfully voided the transfer of the real estate based upon application of

the law governing conditional gifts. Therein, our High Court noted, “A gift to

a person to whom the donor is engaged to be married, made in

contemplation of marriage, although absolute in form, is conditional; and

upon breach of the marriage engagement by the donor the property may be

recovered by the donor.”    Id. at 31; see also Pavlicic v. Vogtsberger,

136 A.2d 127, 128-32 (Pa. 1957) (gifts were voided under law of conditional

gifts since gifts were made based upon misrepresentations of recipient that

she intended to marry donor); Nicholson v. Johnston, 855 A.2d 97

(Pa.Super. 2004) (affirming that money for down payment and closing costs

for purchase of real estate made by payor constituted a conditional gift

contingent upon a marriage occurring so that those monies were returned to

payor in partition action even though real estate was placed in joint names

of payor and his then fiancée).

      The gifts of the house and bank account, conditioned on events that

did not occur, are void under the applicable law.     We find irrelevant that

Mario did not undertake to undo the gifts during his lifetime. None of the

legal principles applied in this area of the law requires that the person take

an affirmative action while alive before a gift will be considered conditional.

Additionally, we cannot make any inference from the evidence presented

herein that Mario’s failure to seek, through litigation, to reverse the gifts

                                    - 30 -
J-A09010-15



renders them valid. Charles reported that, when Mario discovered that his

marriage was invalid, Mario’s health began to decline steeply. In addition,

two months before he died, Mario did file an annulment action, seeking to

set aside the fraudulent marriage upon which the gifts were conditioned.

       Ms. Yau next asserts that the testamentary gifts of the home on

Bittern Avenue and $25,000 nevertheless were valid despite the fact that

she and Mario were not lawfully married. She relies upon the general rule is

that “a disposition in a will, even though made by reason of a mistake of

fact, remains valid.” Appellant’s brief at 18. See In re Estate of Angier,

552 A.2d 1121 (Pa.Super. 1989) (the fact that testator may have mistakenly

believed that will contestant was not his biological daughter did not

invalidate will wherein testator left his estate to a friend who cared for him

for years).

       However, a mere mistake of fact is distinct from actual fraud.

Standard Pennsylvania Practice provides an apt summary of the applicable

law:

              Generally speaking, fraud with respect to a will consists in
       anything calculated to deceive, whether by single act or
       combination, or by suppression of truth, or a suggestion of what
       is false, whether it be direct falsehood or by innuendo, by speech
       or silence, word of mouth, or look or gesture, by which a person
       is deceived to his or her disadvantage. However, to invalidate a
       will, the fraudulent act must have the effect of misleading the
       testator, which can occur only if the testator relies on it. Thus, if
       the testator to whom a misrepresentation was made knew the
       truth at the time he or she executed the will, it cannot be said
       that the testator relied on such representation, and fraud is not

                                      - 31 -
J-A09010-15



     established. In order to establish that a will was fraudulently
     induced, it must also be shown that: (1) the testator had no
     knowledge of the concealed or misstated fact; and (2) the
     testator would not have made the same bequest had he or she
     known the truth.

     Illustration:

                  Where a testatrix bequeathed a large sum to a
           trust company believing that such bequest was a
           legal means of providing for the distribution of the
           funds to specified charities, the scrivener, a trust
           officer who failed to warn the testatrix that the
           bequest was absolute, engaged in constructive fraud
           which served to invalidate the bequest.

31 Standard Pennsylvania Practice 2d § 148:76 (footnotes omitted).

     Thus, fraud can invalidate both an entire will and a specific bequest.

As our Supreme Court observed in In re Alexander's Estate, 55 A. 797

(Pa. 1903), a bequest in a will can be voided where the testator was misled

and was clearly mistaken in connection with the disposition made in a will.

Our High Court followed this precept in In re Stirk's Estate, 81 A. 187 (Pa.

1911), when it invalidated a specific bequest procured by misrepresentation.

Therein, the testatrix was led to believe by an agent of a trust company that

a bequest made to a trust company in her will would inure to the benefit of

certain charities, which were unquestionably the intended recipients of the

testatrix’s money.   However, the language of the will left the property

absolutely to the trust company.

     The Stirk’s Court refused to enforce the bequest to the trust

company, finding that the terms of the will “produced a testamentary act the

                                   - 32 -
J-A09010-15



legal effect of which was wholly misapprehended by the testatrix.”      Id. at

191. Therein, there was no doubt that the testratix believed that the trust

company would be “a medium through which the charities she had indicated

would receive her bounty,” but that the language of the will did not

effectuate that intent. Id. Based upon the fact that the scrivener of the will

misled the testatrix into believing that the language of the will was in accord

with what she wanted, the court concluded that the bequest was procured

by constructive fraud and therefore unenforceable. Id.

      More recently, in In re Estate of Glover, 669 A.2d 1011 (Pa.Super.

1996), this Court struck down a specific bequest of money to a person who

stole money from the decedent. Therein, the testatrix was survived by her

husband, a brother, her brother’s children, and her husband’s and nieces

and nephews.    Her husband had executed an antenuptial agreement and

received two million dollars of decedent’s eight million dollar estate.

Decedent’s brother and his children (the “Glovers”) were the decedent’s

intestate heirs and residuary beneficiaries under a will that made various

specific bequests of substantial sums.

      One of decedent’s friends, Lynn Hurley, was given a specific bequest of

$50,000 in the will.   After Ms. Glover and Hurley became friends, Hurley

became signatory on some of Ms. Glover’s bank accounts and began to write

checks on the accounts without the approval of Ms. Glover. While this Court




                                    - 33 -
J-A09010-15



refused to invalidate the entire will based upon undue influence or fraud, we

did conclude that the bequest to Hurley was invalid due to Hurley’s fraud.

     In Glover, we noted that, in order to strike a bequest, the contestant

must establish two elements:      “(1) the testatrix had no knowledge of the

concealed or misstated fact, and (2) the testatrix would not have made the

same bequest had she known the truth.” Id. at 1016. We concluded that

there was no question that Ms. Glover was not aware that Hurley was taking

money from her. We also held that “it would be ‘absurd’ to suggest that,

had [Ms. Glover] been aware of Hurley's massive misappropriation of funds,

this gift would have stood.” Id. We thus ruled that the $50,000 bequest to

Hurley was invalid.

     The Glover decision applies herein. To avoid this case authority, Ms.

Yau claims that the orphans’ court never found that she committed fraud.

She is mistaken.      Trial Court Opinion, 5/22/14, at (unnumbered page) 10

(gifts of house and bank account should be void due to Ms. Yau’s “fraudulent

representation that she was legally able to be married to Decedent”).

Likewise, the evidence provided by Charles, and credited by the orphans’

court, was that Ms. Yau committed fraudulent acts that voided the specific

bequests. She falsely led Mario to believe that she was free to marry him

and would be a companion and care for him.         Further, she stole nearly

$27,000 from an account that Mario owned with Charles as well as his coin

collection and car, which was recovered by Charles in front of her home.

                                     - 34 -
J-A09010-15



Thus, the record fully supports the orphans’ court finding that Ms. Yau

committed fraud upon Mario and that Mario, had he known about the fraud

when he executed the will, would not have left Ms. Yau either the home on

Bittern Avenue or $25,000. The specific bequests to Ms. Yau in Mario’s will

were properly struck down under the noted authority.

      Appellant next avers that she owns the assets in the Prudential

Savings Bank account that Mario transferred from his name into his and her

names due to the operation of 20 Pa.C.S. § 6304(a), which states:

             (a) Joint account.--Any sum remaining on deposit at the
      death of a party to a joint account belongs to the surviving party
      or parties as against the estate of the decedent unless there is
      clear and convincing evidence of a different intent at the time the
      account is created. If there are two or more surviving parties,
      their respective ownerships during lifetime shall be in proportion
      to their previous ownership interests under section 6303 (relating
      to ownership during lifetime) augmented by an equal per capita
      share for each survivor of any interest the decedent may have
      owned in the account immediately before his death; and the right
      of survivorship continues between the surviving parties..

      Ms. Yau’s position in this respect suffers from the same problems as

that involving the deed. The orphans’ court, applying the law of conditional

gifts, invalidated the transfer of the Prudential Savings Bank account assets

from Mario’s name into the joint names of Ms. Yau and Mario in the first

instance. Since the transfer was void, the statutory presumption outlined in

the Act was not operative in the first instance.

      Additionally, we conclude that § 6304(a) was inapplicable for a

different reason. This provision of the Multiple Party Account Act (the “Act”)

                                     - 35 -
J-A09010-15



at 20 Pa.C.S. §§ 6301–6306 outlines a statutory presumption, which can be

rebutted by clear and convincing evidence. See In re Estate of Cella, 12
A.3d 374 (Pa.Super. 2010). “The purpose of the presumption is to provide

financial institutions with ‘the certainty and regularity required for the

general course of human commerce’ and to avoid ‘the protracted resolution

of family disputes[.]’” Id. at 380 (partially quoting In re Novosielski, 992
A.2d 89, 106-07 (Pa. 2010)).       Thus, the statutory presumption can be

overcome.     Indeed, in In re Estate of Strahsmeier, 54 A.3d 359

(Pa.Super. 2012), we concluded that another statutory presumption in the

Act, which involved the ownership of “in trust for” accounts following a

person’s death, was overcome by the evidence presented and that the

person who should have received the account following the death of the

account’s owner was not entitled to the account assets.      The clear and

convincing evidence of Ms. Yau’s fraud and the theft of Mario’s money was

sufficient to overcome any presumption that he intended her to receive the

assets in the joint account.

      Finally, Ms. Yau avers that the court erred in applying the law of

conditional gifts because the gifts occurred after the marriage ceremony

between her and Mario. She overlooks the fact that she and Mario executed

a prenuptial agreement.        The gifts were made in fulfillment of that

agreement, which was executed prior to the marriage ceremony. The gifts

also were made while Mario was unaware that his marriage to Ms. Yau was

                                    - 36 -
J-A09010-15



invalid and that she would neglect him. We thus reject this challenge to the

orphans’ court’s application of the law of conditional gifts.

      As the orphans’ court correctly applied the law, we have no basis upon

which to reverse its rulings.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2015




                                     - 37 -